DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 05 October 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 12-15, 18, 25-27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG Pub US 2019/0208441 A1) in view of Lee et al. (PG Pub US 2019/0289615 A1).
Regarding claims 1, 14, 27, 29, Wang discloses a method, a user equipment, a non-transitory computer-readable medium, and an apparatus for wireless communication, comprising: 
means for (controller 202 fig. 2) determining an available resource for a communication based at least in part on a control exclusion parameter (“the UE excludes resources based on SA decoding and measured Sidelink Reference Signal Received Power (S-RSRP), and finds out available resources” [0013]); and 

However, Wang does not explicitly disclose the control exclusion parameter is based at least in part on a remaining delay budget of the communication.
Nevertheless, Lee discloses “UE needs to select an integer value and the RSV INTERVAL based on the delay requirement (Packet Delay Budget) derived from the PPPP associated with the MAC PDUs or the PPPP associated with the STCH)” [0166].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the control exclusion parameter be based at least in part on a remaining delay budget of the communication because “it may be suggested to derive a variable RSV_INTERVAL from a PPPP related to an MAC PDU to be transmitted” [0165].
Regarding claims 2, 15, Wang, Lee discloses everything claimed as applied above. In addition, Wang discloses transmitting information indicating a reservation for a transmission of the communication in the remaining delay budget (“The UE can indicate the reservation of future resource in a Scheduling Assignment (SA) channel” [0009]). 
Regarding claims 5, 18, Wang, Lee discloses everything claimed as applied above. In addition, Wang discloses the communication comprises a reservation for a transmission (“The UE can indicate the reservation of future resource in a Scheduling Assignment (SA) channel” [0009]).
Regarding claims 12, 25, Wang, Lee discloses everything claimed as applied above. In addition, Wang discloses the control exclusion parameter is defined as a 
Regarding claims 13, 26, Wang, Lee discloses everything claimed as applied above. In addition, Wang discloses the RSRP threshold increases as the remaining delay budget decreases (“increase a S-RSRP (Sidelink Reference Signal Received Power) threshold to allow more candidate resources within a resource selection window for a predetermined number of times until substantially m % resources of total resources are available” [0044]).
Claims 6-7, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Lee in view of Lindskog et al. (PG Pub US 2011/0038342 A1).
Regarding claims 6, 19, Wang, Lee discloses everything claimed as applied above. However, Wang, Lee does not explicitly disclose the control exclusion parameter is configured to increase a probability of selecting a resource as the remaining delay budget decreases. 
Nevertheless, Lindskog discloses “the probability increases that end user will perceive higher bandwidth and/or lower latency” [0045].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase a probability of selecting a resource as the remaining delay budget decreases because “if the available DL power headroom is high then the probability increases to provide a high end-user transmission rate, or to allow for multiple UEs to transmit data, and vice versa” [0031].
Regarding claims 7, 20, Wang, Lee discloses everything claimed as applied above. However, Wang, Lee does not explicitly disclose the control exclusion parameter 
Nevertheless, Lindskog discloses “the probability increases that end user will perceive higher bandwidth and/or lower latency” [0045].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase a probability of selecting a resource as the remaining delay budget approaches zero because “if the available DL power headroom is high then the probability increases to provide a high end-user transmission rate, or to allow for multiple UEs to transmit data, and vice versa” [0031].
Claims 10-11, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Lee in view of Ma et al. (PG Pub US 2018/0020051 A1).
Regarding claims 10, 23, Wang, Lee discloses everything claimed as applied above. However, Wang, Lee does not explicitly disclose the control exclusion parameter is defined as a distance threshold. 
Nevertheless, Ma discloses “the most physically proximate (to the client 202) latency and throughput measurements are used, where physical proximity is bounded by a maximum distance threshold (e.g., 200 meters)” [0046].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the control exclusion parameter be defined as a distance threshold because “temporal proximity may be used to augment the CDN list prioritization” [0046].

Nevertheless, Ma discloses “lower latency and/or higher throughput is more desirable. the most physically proximate (to the client 202) latency and throughput measurements are used, where physical proximity is bounded by a maximum distance threshold (e.g., 200 meters)” [0046].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the distance threshold decreases as the remaining delay budget decreases because “temporal proximity may be used to augment the CDN list prioritization” [0046].
Allowable Subject Matter
Claims 3-4, 8-9, 16-17, 21-22, 28, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                             06/17/2021